Treasurer — Building Bonds — Reserve Fund Revenues from taxes levied by 68 Ohio St. 302-1 [68-302-1] (1968) shall not be deposited in the State of Oklahoma Building Bonds of 1968 Reserve Fund but shall now be deposited in the State of Oklahoma Building Bonds of 1968 Sinking Fund. No new additional deposits should be made in the State of Oklahoma Building Bonds of 1968 Reserve Fund.  The Attorney General has had under consideration your letter of July 2, 1969, in which you ask the following question: "Do the laws and convenants, with respect to the purchasers of State of Oklahoma Building Bonds of 1968, Series A, require the establishment and maintenance of a reserve fund for said issue in the State Treasury, into which shall be deposited annually sufficient monies from the taxes levied by Section 1, ch. 47, 1968 O.S.L., to pay the total amount of principal and interest which will become payable on said issue in the next succeeding year?" O.S.L. 1968. ch. 47, Section 1 (c) (68 Ohio St. 302-1 [68-302-1](c) (1968)) states in part: "The revenues resulting through June 30, 1968, from the additional tax herein levied shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer, who shall deposit the same in the State Treasury in a fund to be known as the `State of Oklahoma Building Bonds of 1968 Reserve Fund', which fund is hereby created. The Legislature shall appropriate from such fund or so much thereof as may be deemed necessary; first, for the payment of interest and municipal upon any bonds issued for capital improvements pursuant to the constitutional amendment referred to the people by Senate Joint Resolution No. 52 of the Second Session of the Thirty-First Oklahoma Legislature; second, for other capital improvements at state institutions; third, for operating expenses of such capital improvements; and fourth, for any other purposes of state government; provided, further, that from and after July 1, 1968, all revenues resulting from the additional tax herein levied shall be apportioned by the Oklahoma Tax Commission and transmitted to the State Treasurer, who shall deposit the same in the General Revenue Fund." O.S.L. 1969, ch. 339, Section 5 (62 Ohio St. 57.125 [62-57.125] (1969)) creates in the State Treasury the "State of Oklahoma Building Bonds of 1968 Sinking Fund." This section also provides: . . . . "Beginning on the first day of the month following the adoption of said constitutional amendment, the Oklahoma Tax Commission, when transmitting to the State Treasurer the monthly collection of the tax on cigarettes. shall also transmit to the State Treasurer a schedule showing the net proceeds of the tax on each package of cigarettes levied by Section 1, Chapter 47, 1968 Oklahoma Session Laws. It shall be the duty of the State Treasurer. upon receiving said taxes and schedules from the Oklahoma Tax Commission, to deposit in the Sinking Fund such portions of the cigarette tax or taxes hereinabove pledged to the payment of the bonds issued hereunder as may be necessary to assure prompt payment of the interest on, and the principal of, the outstanding State of Oklahoma Building Bonds of 1968 as the same fall due." It is clear from the foregoing statutes that the revenues resulting through June 30, 1968, from the additional tax on cigarettes was intended to be originally deposited in the "State of Oklahoma Building Bonds of 1968 Reserve Fund." However, 62 Ohio St. 57.125 [62-57.125] (1969) provides now that this tax on cigarettes is to be deposited in the State of Oklahoma Building Bonds of 1968 Sinking Fund on the first day of each month. There is no other provision providing for any revenues to be deposited now in the Reserve Fund.  O.S.L. 1969, ch. 339, Section 7 (62 Ohio St. 57.127 [62-57.127] (1969)) states in part: "In the event that the payments into the Sinking Fund in any fiscal year plus the accumulation in such Sinking Fund is not sufficient to pay the principal and interest due the following July 15th on the State of Oklahoma Building Bonds of 1968, then it shall be the duty of the State Treasurer to pay into said Sinking Fund from the State of Oklahoma Building Bonds of 1968 Reserve Fund such sum of money as may be necessary to pay said principal and interest. The cigarette tax monies hereinabove pledged to the retirement of the bonds issued hereunder shall constitute the primary revenue dedicated. to the payment of the interest on, and the principal of, said bonds, but it is further pledged, for the purchasers, owners and holders of said bonds, that the State of Oklahoma, if and when it shall appear to be necessary, hereby devotes irrevocably to the payment of the interest on, and principal of, said bonds, any monies in the General Revenue Fund of the State of Oklahoma not otherwise obligated, committed or appropriated, and the State Treasurer is directed to apply such General Revenue Fund of the State of Oklahoma for such purpose." Legislative acts are to be construed in such a manner as to reconcile different provisions, render them consistent and harmonious, and give intelligent effect to each. Personal Loan and Finance Co. v. Oklahoma Tax Commission, Okl., 437 P.2d 1022 (1968). Construing the above quoted sections in such a manner, it can be said that the 1968 Reserve Fund is still in existence and any monies that remain in this fund may be used as set out in 62 Ohio St. 57.127 [62-57.127] (1969) if the Sinking Fund is not sufficient. However, since there are no provisions for any revenues to be deposited now in the Reserve Fund, no new additional deposits should be made in the State of Oklahoma Building Bonds of 1968 Reserve Fund. The State of Oklahoma Building Bonds Commission adopted a resolution on June 11, 1969, providing that an adequate reserve shall be pledged to assure that payments are made when due. In addition to the Sinking Fund which has been created, provision has also been made for any monies in the General Revenue Fund not otherwise obligated, committed, or appropriated to be applied to pay any interest on, and principal of the said bonds if it shall appear necessary. This would be the adequate reserve referred to by the resolution adopted by the Building Bonds Commission.  Therefore, it is the opinion of the Attorney General that your question should be answered in the negative in that revenues from taxes levied by O.S.L. 1968, ch. 47, Section 1 (68 Ohio St. 302-1 [68-302-1] (1968)), shall not be deposited in the State of Oklahoma Building Bonds of 1968 Reserve Fund but shall now be deposited in the State of Oklahoma Building Bonds of 1968 Sinking Fund. Any monies now on deposit in the Reserve Fund may be used as set out in O.S.L. 1969, ch. 339, Section 7 (62 Ohio St. 57.127 [62-57.127] (1969)).  (Tim Leonard)